UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
EMA FINANCIAL, LLC, a Delaware Limited Liability : Case No. 20-cv-08781-ALC-GWG
Company,                                                                         :
                                                                                 :
                                    Plaintiff,                                   :
                                                                                 : NOTICE OF MOTION
          - against -                                                            :
                                                                                 :
TPT GLOBAL TECH, INC., a Florida Corporation,                                    :
                                                                                 :
                                    Defendant.                                   :
                                                                                 :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

       PLEASE TAKE NOTICE, that the undersigned, attorneys for plaintiff EMA Financial

LLC, will move this Court, located at the United States Courthouse, 500 Pearl Street, New York,

N.Y. 10007 at a time and date to be determined by the Court, for an Order pursuant to Fed. R. Civ.

P. 56, granting plaintiff summary judgment on the claims set forth in the complaint, and pursuant

to Fed. R. Civ. P.12 (b)(6).

Dated: New York, New York
       March 23, 2021

                                             LAW OFFICE OF JEFFREY FLEISCHMANN PC
                                             By: /s/Jeffrey Fleischmann
                                             Jeffrey Fleischmann, Esq.

                                               Attorneys for EMA Financial LLC
                                              150 Broadway, Suite 900
                                              New York, N.Y. 10038
                                               Tel. (646) 657-9623
                                               Fax (646) 351-0694
                                               jf@lawjf.com
